Title: Enclosure: [Estimates in Response to Treasury Department Circular of August 13, 1791], [27 October 1791]
From: Neville, John
To: 



























Kinds of Land.
Annual Product


Value of Farm.
Acres of arable Land.
Acres of pasture land.
Acres of Meadow.
Acres of Wood-land.
Bushels of wheat.
Bushels of Rye.
Bushels of Corn.
Bushels of Oats.
Bushels of Barley.
Bushels of Buck wheat.
Bushels of Potatoes.
Other roots and Vegetables in value.
Black Cattle.
Horses.
Sheep.
Hogs.
Dozens Poultry.
lbs Tobacco.
Cords of wood consumed in fuel.
Hay.



Lands divided into three classes.
47.
10.
7.
250.
150.
150.
250
160
50.
50.
200.
Considerable quantities of pumkins, turnips &c. whose value I cannot ascertain.
4.
2.
6.
15.
6.
a small quty. for own consumption.
Without number.
8.
Tons.


1st Class—25/. ⅌ acre

2d do.—15/.   do.
3d do.—10/.   do.
averaged value 16/8.

Kinds of Land & their annual products averaged
}


Quantity consumed by Cattle and Poultry

30.
200
60


160








6.


   Prices
3/9.
2/6.
2/.
1/6.
3/9.
1/6.
1/10.








50/-
⅌ Ton.


